Order, Supreme Court, New York County (Ruth L. Sussman, J.), entered April 12, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant’s challenge to the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders is unavailing (see People v Bligen, 33 AD3d 489 [2006]; People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]). Concur — Tom, J.P., Mazzarelli, Andrias, Marlow and Gonzalez, JJ.